DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Osterhout et al. (US Pub: 2012/0212406 A1) teaches a display system having optical detection and processor integrated into a user wearable display, however Osterhout do not teach Claim 1, “An optical system for displaying light from a scene, comprising: a see-through optical system including: an optical detector, a processor; and a display; wherein the processor receives data from the optical detector and processes the data for the display, wherein the optical detector, the processor, and the display are arranged such that the processor is in-between the optical detector and the display, wherein each of the optical detector, the processor, and the display are electronically coupled to each other, and wherein a total stacked height of the see-through optical system is less than 70 microns.” And Claim 12, “A visual assistance device suitable for wearing on a user's eye, the visual assistance comprising: a processor, a display, and an optical detector, wherein the processor, optical detector, and the display are electronically coupled to each other on a common side, and wherein the processor receives data from the optical detector and processes the data for the display, and wherein a total stacked height of the processor, the optical detector, and the display, is less than 70 microns.”
Specifically, Osterhout do not teach stacking of the optical detector the processor and the display wherein a total stacked height of the see-through optical system is less than 70 Microns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Shi (US Patent 9,399,596 B1) is cited to disclose figure 1A which shows a stock display system with integrated sensing and processing capacity.
 	Baldwin (US Patent 9,377,900 B1) is cited to disclose figure 2-3 embodiment which shows a stack sensing and display system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 21, 2022